Name: Commission Regulation (EC) NoÃ 391/2005 of 9 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 10.3.2005 EN Official Journal of the European Union L 63/4 COMMISSION REGULATION (EC) No 391/2005 of 9 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 9 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 113,4 204 92,3 212 143,7 624 150,9 999 125,1 0707 00 05 052 152,2 068 159,6 096 128,5 204 87,3 999 131,9 0709 10 00 220 21,9 999 21,9 0709 90 70 052 170,1 204 142,3 999 156,2 0805 10 20 052 47,9 204 48,4 212 56,2 220 49,6 421 39,1 624 60,0 999 50,2 0805 50 10 052 47,0 220 70,4 624 51,0 999 56,1 0808 10 80 388 84,6 400 128,6 404 77,0 508 66,9 512 67,1 528 71,7 720 61,5 999 79,6 0808 20 50 052 186,2 388 66,6 400 93,4 512 53,1 528 52,1 999 90,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.